[Cite as 1031 Properties, L.L.C. v. Bearden, 2021-Ohio-1232.]

                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 1031 PROPERTIES, LLC,                                  :       CASE NO. CA2020-03-046

         Appellant,                                     :            OPINION
                                                                      4/12/2021
                                                        :
   - vs -
                                                        :

 CHARLES A. BEARDEN, et al.,                            :

         Appellees.                                     :




                   CIVIL APPEAL FROM BUTLER COUNTY AREA I COURT
                                 Case No. CVG1900054



Thomas G. Eagle Co., L.P.A., Thomas G. Eagle, 3400 N. State Route 741, Lebanon, Ohio
45036, for appellant

Wayne Staton Co., L.P.A., Timothy J. Meloy, 110 N. Beech Street, Oxford, Ohio 45056, for
appellees



        M. POWELL, J.

        {¶ 1} Appellant, 1031 Properties, LLC ("1031 Properties"), appeals the decision of

the Butler County Area I Court vacating a default judgment entered against appellees,

Charles and Sarah Bearden ("the Beardens").

        {¶ 2} In 2017, the Beardens leased a residence in Middletown, Ohio from 1031

Properties for $745 per month. On January 28, 2019, 1031 Properties filed an eviction
                                                                        Butler CA2020-03-046

complaint against the Beardens, seeking a writ of restitution of the premises in its first claim

and past due rent and damages in its second claim. 1031 Properties alleged in its complaint

that, beginning in December 2018, the Beardens defaulted on their lease, and had failed to

pay their monthly rent in a timely manner.

       {¶ 3} With regard to its claim for damages, 1031 Properties sought damages in the

amount of $1,487.26, plus $24.49 for each day the residence remained occupied after

January 31, 2019, until and including the end of the term of the lease, or when the property

was again rented for an equal or greater amount, whichever came first. The complaint also

sought compensation for damages to the premises, plus interest, the cost of this action and

reasonable attorney's fees if allowed.

       {¶ 4} On January 28, 2019, the Beardens were served with a "Summons in Forcible

Entry and Detention with Claim for Rent." The summons indicated the Beardens were

required to appear for a hearing regarding the first claim of the complaint. With regard to

the second claim for damages, the summons stated the following:

              As to [1031 Properties'] claim for unpaid rent and other claims,
              you are required to serve upon the plaintiff's attorney * * * a copy
              of an answer to the complaint within twenty-eight (28) days after
              service of this summons on you, exclusive of the day of service.
              * * * If you fail to appear and defend, judgment by default will be
              rendered against you for the relief demanded in the complaint.

The summons and a copy of the complaint were secured to the front door of the Beardens'

residence.

       {¶ 5} On February 13, 2019, the trial court held a hearing regarding the first claim

of the complaint. 1031 Properties was represented by counsel. The Beardens appeared

pro se. At the hearing, the Beardens indicated they did not dispute the allegations and that

they had made an arrangement with 1031 Properties. Counsel for 1031 Properties stated

the parties were working together on an installment basis to avoid execution of the writ of


                                              -2-
                                                                        Butler CA2020-03-046

restitution. At that point, the trial court informed the Beardens they were to leave the

premises within seven days unless the parties agreed otherwise. At the conclusion of the

hearing, counsel for 1031 Properties indicated he was not going to ask for "second cause

on either of these right now either."

       {¶ 6} The following day, the trial court issued an entry indicating that both the

Beardens and 1031 Properties had appeared at the hearing and the Beardens had failed

to timely pay rent that was due. The trial court further ordered the Beardens to vacate the

premises by noon on February 20, 2019.

       {¶ 7} On March 7, 2019, 1031 Properties asked the trial court to prepare and issue

a writ of restitution in accordance with the trial court's February 14, 2019 judgment entry.

That day, the trial court issued an entry and order for writ of restitution against the Beardens.

On March 12, 2019, the writ was served upon the Beardens; however, the Beardens had

moved out of the residence by that time.

       {¶ 8} On April 16, 2019, 1031 Properties moved the trial court for a default judgment

on its claim for damages as alleged in the second cause of the complaint. According to

1031 Properties' motion, despite being served with the complaint on January 28, 2019, the

Beardens had failed to file an answer within the time allowed by law. 1031 Properties

attached to its motion an affidavit for damages and a ledger of charges, which detailed the

reasonable value of unpaid rent from the date of default to the date of re-rental. The affidavit

indicates the Beardens paid $1,300 in February and $695 in March towards their overdue

balance.   According to the affidavit, the remaining amount owed for unpaid rent and

damages totaled $13,747.05. The Beardens did not respond to 1031 Properties' motion.

       {¶ 9} On September 6, 2019, the trial court granted 1031 Properties' motion for

default judgment, and entered judgment against the Beardens in the amount of $13,747.05

plus interest at the statutory rate. The Beardens did not appeal the trial court's decision.

                                               -3-
                                                                    Butler CA2020-03-046

      {¶ 10} On October 10, 2019, the Beardens, now represented by counsel, moved the

trial court to set aside the default judgment. In its motion, the Beardens argued default

judgment was improper in this instance because they appeared at the first cause hearing

and a hearing regarding 1031 Properties' claim for damages was never held. Thus, the

Beardens claimed they were denied the opportunity to present evidence refuting 1031

Properties' claim for damages and asked the trial court to set aside the default judgment

and hold a hearing regarding the claim for damages. 1031 Properties filed a memorandum

in opposition to the Beardens' motion.

      {¶ 11} On November 18, 2019, the magistrate issued a decision overruling the

Beardens' motion. The magistrate found that, because the Beardens failed to file an answer

to the complaint within 28 days of service, the default judgment was proper. The magistrate

further found that, to the extent the Beardens' motion could be construed as a Civ.R. 60(B)

motion, they failed to allege any of the three necessary prongs required by GTE Automatic

Electric Co., Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146. The Beardens did not object

to the magistrate's decision. However, neither did the trial court adopt the magistrate's

decision as its judgment.

      {¶ 12} On January 16, 2020, the trial court held a hearing regarding the Beardens'

motion to set aside the default judgment. Thereafter, on February 19, 2020, the trial court

issued an entry granting Bearden's motion to set aside the default judgment and set the

matter for a full hearing on damages.

      {¶ 13} 1031 Properties now appeals, raising the following assignment of error for our

review:

      {¶ 14} THE TRIAL COURT ERRED IN SETTING ASIDE THE DEFAULT

JUDGMENT.

      {¶ 15} On appeal, 1031 Properties argues the trial court erred in granting the

                                            -4-
                                                                        Butler CA2020-03-046

Beardens' motion to set aside the default judgment for two reasons. First, 1031 Properties

claims the trial court erred in vacating the default judgment where the Beardens failed to

answer the complaint and failed to establish any ground of relief pursuant to Civ.R. 60(B).

Second, 1031 Properties argues the trial court erred in vacating the default judgment

because the Beardens failed to establish any meritorious defense.

       {¶ 16} In the instant case, the trial court did not set forth its basis for granting the

Beardens' motion to set aside the default judgment. The Beardens' motion does not

reference Civ.R. 60(B) as a basis to set aside the default judgment, nor does it discuss the

necessary elements for relief pursuant to Civ.R. 60(B). The Beardens also did not argue

Civ.R. 60(B) as a basis for relief during the January 16, 2020 hearing on its motion.

Notwithstanding the above, we will construe the Beardens' motion to set aside the default

judgment as a motion made pursuant to Civ.R. 60(B), which is the proper device to seek

relief from a default judgment. Civ.R. 55(B); see also State v. Watkins, 7th Dist. Mahoning

No. 19 MA 0024, 2020-Ohio-1366, ¶ 35 (construing the state's motion as a motion pursuant

to Civ.R. 60[B] despite the state's failure to specifically cite Civ.R. 60[B] or directly address

the Civ.R. 60[B] factors).

       {¶ 17} Civ.R. 55(A) provides in pertinent part:

              When a party against whom a judgment for affirmative relief is
              sought has failed to plead or otherwise defend as provided by
              these rules, the party entitled to a judgment by default shall
              apply in writing or orally to the court therefor * * * If the party
              against whom judgment by default is sought has appeared in
              the action, he (or, if appearing by representative, his
              representative) shall be served with written notice of the
              application for judgment at least seven days prior to the hearing
              on such application.

       {¶ 18} "Civ. R. 55(B) allows the trial court to set aside a default judgment in

accordance with Civ.R. 60(B)." GTE, 47 Ohio St.2d at 150. Civ.R. 60(B) states, in part:

              On motion and upon such terms as are just, the court may

                                               -5-
                                                                      Butler CA2020-03-046

              relieve a party or his legal representative from a final judgment,
              order or proceeding for the following reasons: (1) mistake,
              inadvertence, surprise or excusable neglect; (2) newly
              discovered evidence which by due diligence could not have
              been discovered in time to move for a new trial under Rule
              59(B); (3) fraud (whether heretofore denominated intrinsic or
              extrinsic), misrepresentation or other misconduct of an adverse
              party; (4) the judgment has been satisfied, released or
              discharged, or a prior judgment upon which it is based has been
              reversed or otherwise vacated, or it is no longer equitable that
              the judgment should have prospective application; or (5) any
              other reason justifying relief from the judgment. The motion shall
              be made within a reasonable time, and for reasons (1), (2) and
              (3) not more than one year after the judgment, order or
              proceeding was entered or taken.

       {¶ 19} "Civ.R. 60(B) is a remedial rule and should be liberally construed." Blasco v.

Mislik, 69 Ohio St.2d 684, 685 (1982), citing Colley v. Bazell, 64 Ohio St.2d 243, 248 (1980).

"To prevail on a motion brought under Civ.R. 60(B), the movant must demonstrate that: (1)

the party has a meritorious defense or claim to present if relief is granted; (2) the party is

entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5); and (3) the

motion is made within a reasonable time[.]" GTE, at paragraph two of the syllabus. "The

foregoing requirements are 'independent and in the conjunctive; thus the test is not fulfilled

if any one of the requirements is not met.'" Myers v. Lawson, 12th Dist. Warren No.

CA2012-07-068, 2013-Ohio-2500, ¶ 12, quoting Strack v. Pelton, 70 Ohio St.3d 172, 174

(1994).

       {¶ 20} Granting relief from judgment under Civ.R. 60(B) is within a trial court's sound

discretion, and its ruling will not be disturbed on appeal absent a showing of abuse of

discretion. Robinson v. Miller Hamilton Venture, LLC, 12th Dist. Butler No CA2010-09-226,

2011-Ohio-3017, ¶ 15, citing Veidt v. Cook, 12th Dist. Butler No. CA2003-08-209, 2004-

Ohio-3170, ¶ 14.      An abuse of discretion implies that the trial court's attitude is

unreasonable, arbitrary, or unconscionable, and is more than a mistake of law or judgment.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

                                             -6-
                                                                       Butler CA2020-03-046

       {¶ 21} On appeal, the Beardens claim the trial court did not abuse its discretion in

setting aside the default judgment because they established they were entitled to relief

pursuant to Civ.R. 60(B)(1), as a settlement agreement can constitute excusable neglect

supporting relief from a judgment. The Beardens further claim they were neither afforded

a hearing on the application for default judgment nor notice of such a hearing. Thus,

because the trial court failed to provide such notice and a hearing, the Beardens argue the

default judgment is void and the trial court did not err in vacating it. After a review of the

record, we reject the Beardens' claims.

       {¶ 22} As noted above, the Beardens claim their failure to timely respond to the

complaint constitutes excusable neglect.       The determination of whether neglect was

excusable must take into consideration all the surrounding facts and circumstances. State

ex rel. Doe v. Register, 12th Dist. Clermont No. CA2008-08-081, 2009-Ohio-2448, ¶ 13.

Neglect is inexcusable if a party's conduct falls substantially below what is reasonable under

the circumstances, or if the neglect can be regarded as a "complete disregard for the judicial

system." Kay v. Marc Glassman, Inc., 76 Ohio St.3d 18, 20 (1996). Courts must also

remain mindful of the admonition that cases should be decided upon their merits, where

possible, rather than on procedural grounds. Register at ¶ 13.

       {¶ 23} After a review of the record, we find the Beardens failed to establish that their

failure to file an answer to the complaint was excusable under the circumstances of the

case at bar. First, we are unpersuaded by the Beardens' reliance on Proctor v. Proffitt, 4th

Dist. Meigs Nos. 02CA5 and 03CA6, 2004-Ohio-789, in support of their argument. In that

case, the Fourth District determined the appellant was entitled to relief from a judgment

entry enforcing the parties' settlement agreement where there was a dispute regarding the

total settlement amount and the appellant's belief that the settlement amount was

reasonable.   Proctor at ¶ 15.     Under those circumstances, the court determined the

                                              -7-
                                                                     Butler CA2020-03-046

appellant's conduct did not show a complete disregard for the legal system, but was an

honest misapprehension as to the terms of the settlement. Under those circumstances, the

court found the appellant's failure to file an answer was excusable neglect. Id.

      {¶ 24} The facts of Proctor are distinguishable from the case at hand. Here, the

Beardens were served with the complaint on January 28, 2019, and attended the initial

hearing on February 13, 2019. At the hearing, 1031 Properties indicated the parties were

working with each other on "kind of an installment basis," and that it did not expect to

execute upon the writ. The trial court then ordered the Beardens to either make payment

arrangements with 1031 Properties within seven days, or to vacate the premises. At that

point, 1031 Properties stated, "we're not going to ask for a second cause on either of these

right now either." After the hearing, the Beardens paid $1,300 in February 2019 and $695

on March 1, 2019. According to the record, the Beardens did not make any payments after

March 1, 2019, and at that time, their remaining balance for overdue rent and fees totaled

$1,135.

      {¶ 25} On March 7, 2019, 1031 Properties executed the writ of restitution; however,

by the time of service the Beardens had vacated the premises. 1031 Properties did not

move for default judgment until August 16, 2019, approximately five months after the

Beardens' last payment towards the overdue rent, and nearly eight months after the

Beardens were served with the complaint. The motion contained a certificate of service

and the Beardens do not allege they were not served with the motion for default judgment.

Notably, the Beardens did not respond to 1031 Properties' motion to dispute the damages

sought, nor did they provide any explanation for their failure to respond to the complaint

despite the language on the summons informing them of their duty to do so. The trial court

did not rule on 1031 Properties' motion for default until September 6, 2019, 21 days after

the motion was filed.

                                            -8-
                                                                       Butler CA2020-03-046

        {¶ 26} Under these facts, we find the trial court abused its discretion in vacating the

default judgment, as the Beardens' actions were not reasonable under the circumstances,

and their neglect in failing to respond to the complaint was not excusable. First, in contrast

to the appellant in Proctor, the Beardens did not introduce any evidence of the terms of their

installment agreement with 1031 Properties, nor do they argue they misunderstood their

payment arrangement with their landlord. At the hearing on the Beardens' motion to vacate

the default judgment, the Beardens' counsel merely indicated the Beardens' were under the

impression that "if [they] pa[id] what's owed, [they] c[ould] stay." Despite this alleged

arrangement between the parties, the record reflects the Beardens did not pay what they

owed after their February and March payments, and ceased making payments towards their

balance altogether in March 2019. After that point, the Beardens did not acknowledge the

action pending against them until damages were awarded to 1031 Properties in September

2019.    Thus, the record does not reflect the Beardens complied with any installment

agreement reached between the parties.          Therefore, they cannot credibly claim they

believed the agreement negated their duty to respond to the complaint. Rather, under these

facts, the Beardens should have known 1031 Properties would pursue the claims set forth

in the complaint if they failed to "pay what's owed" in accordance with their payment

agreement.

        {¶ 27} Furthermore, despite the Beardens' personal beliefs that they were not

required to act due to their February and March payments, other courts have rejected similar

arguments on appeal, and have held the failure to file an answer to the complaint does not

constitute excusable neglect simply because the parties may have entered into a settlement

agreement. See Univ. of Akron v. Mangan, 9th Dist. Summit No. C.A. 24167, 2008-Ohio-

4844, ¶ 12-13 (rejecting appellants' argument that their failure to respond to the complaint

constituted excusable neglect where they had entered into a settlement agreement and

                                              -9-
                                                                        Butler CA2020-03-046

they, "as laypersons," did not contemplate that an answer was still required). As this court

has previously noted, ignorance of the law is not a valid justification for failure to defend an

action, and non-attention to a legal matter because of the failure to understand its scope is

also no excuse. Zuk v. Campbell, 12th Dist. Clermont No. CA94-03-018, 1994 Ohio App.

LEXIS 6085, * 5 (Dec. 30, 1994); see also Whittle v. Davis, 12th Dist. Butler No. CA2013-

08-153, 2014-Ohio-445, ¶ 26 (rejecting appellants' argument that their failure to file an

answer after service of the summons and complaint constituted excusable neglect due to

their belief the matter would proceed to trial without them "filing papers").        Rather, it

remained necessary pursuant to the Civil Rules for the Beardens to file an answer to the

complaint within 28 days of service in response to the claim for damages. Mangan at ¶ 12-

13; see also Civ.R. 12(A)(1).

       {¶ 28} Lastly, we reject the Beardens' argument that their failure to file an answer to

the complaint was excusable because they believed 1031 Properties would not pursue its

claim for damages and a second cause hearing regarding the damages claim was never

held. As an initial note, there is no evidence in the record that 1031 Properties abandoned

or withdrew its claim for damages. Rather, the transcript from the February 2019 hearing

indicates 1031 Properties was not seeking a hearing on its damages claim at that time.

(emphasis added.) This was because, at that time, 1031 Properties did not plan to pursue

its damages claim in light of the Beardens' intention to make installment payments toward

their overdue balance and to continue leasing the premises. However, we find it was

unreasonable for the Beardens to assume 1031 Properties would not seek the damages

set forth in the complaint if they ceased making payments in accordance with the agreement

and vacated the premises with an outstanding balance.

       {¶ 29} In light of the above, and when construing the Beardens' motion as a request

for relief pursuant to Civ.R. 60(B)(1), we agree with 1031 Properties that the Beardens failed

                                             - 10 -
                                                                       Butler CA2020-03-046

to demonstrate they were entitled to relief.      This is because, as detailed above, the

Beardens' failure to respond to the complaint did not constitute excusable neglect under

these circumstances. Rather, the record reflects the Beardens simply ceased making

payments in accordance with their agreement with 1031 Properties and assumed 1031

Properties would not pursue its claim for damages against them. Such acts do not excuse

their failure to respond to the complaint, and their inaction in this case falls substantially

below what we find is reasonable under the circumstances and demonstrates a complete

disregard for the justice system. As a result, we find the Beardens were not entitled to relief

based upon Civ.R. 60(B)(1).

       {¶ 30} Turning to the Beardens' remaining argument regarding the trial court's failure

to comply with the notice and hearing requirements of Civ.R. 55, we find that argument is

one that could, and should, have been raised on direct appeal.

       {¶ 31} "Civ.R. 55(A) clearly requires that before it enters a default judgment against

a defendant who has appeared, a trial court must hold a hearing and provide the defendant

with seven days' notice of the hearing on the motion for default judgment." Producers Credit

Corp. v. Voge, 12th Dist. Preble No. CA2002-06-009, 2003 Ohio 1067, ¶ 17; see also

Nieman v. Bunnell Hill Development Co., Inc., 12th Dist. Butler No. CA2002-10-249, 2004-

Ohio-89. However, it is well established that Civ.R. 60(B) cannot be used as a substitute

for a direct and timely appeal. Bank of N.Y. v. Blanton, 12th Dist. Clermont No. CA2011-

03-019, 2012-Ohio-1597, ¶ 18, citing Doe v. Trumbull Cty. Children Servs. Bd., 28 Ohio

St.3d 128 (1986), paragraph two of the syllabus.

       {¶ 32} Here, the record reflects the trial court did not provide the Beardens with

notice of a hearing regarding 1031 Properties' motion for default judgment and did not hold

such a hearing before entering a default judgment in 1031 Properties' favor.

Notwithstanding the trial court's decision to enter judgment against them without providing

                                             - 11 -
                                                                        Butler CA2020-03-046

the requisite notice and holding a hearing, the Beardens elected not to directly appeal the

trial court's decision. Rather, the Beardens filed a motion to set aside the default judgment

over one month after the trial court rendered its decision. The Beardens' claim that the trial

court's actions were procedurally erroneous, and that they were entitled to notice and a

hearing prior to the trial court awarding judgment in 1031 Properties' favor, are issues which

are properly raised on direct appeal. See AMCA Internatl. Corp. v. Carlton, 10 Ohio St.3d

88 (1984) (reversing on direct appeal a grant of default judgment where the trial court failed

to hold a hearing as required by Civ.R. 55[A]); Fifth Third Mortg. Co. v. Fantine, 5th Dist.

Fairfield No. 11 CA 20, 2011-Ohio-4968, ¶ 19; see also Citimortgage, Inc. v. Fangman, 12th

Dist. Clermont No. CA2013-03-020, 2013-Ohio-3316, ¶ 4.                Therefore, because the

Beardens cannot use their Civ.R. 60(B) motion as a substitute for a direct appeal, and their

claim regarding the trial court's failure to comply with Civ.R. 55 should have been raised on

direct appeal, we reject the Beardens' remaining argument.

       {¶ 33} Based on the above, we find the Beardens failed to demonstrate to the trial

court that they were entitled to relief under Civ.R. 60(B), and therefore, the trial court abused

its discretion in granting the Beardens' motion to set aside the default judgment.

Accordingly, we sustain 1031 Properties' assignment of error, reverse the trial court's

decision, and reinstate the default judgment in 1031 Properties' favor.

       {¶ 34} Judgment reversed.

       HENDRICKSON, J., concurs.

       PIPER, P.J., dissents.


       PIPER, P.J., dissenting.

       {¶ 35} I would affirm the trial court's decision to vacate the default judgment and

therefore respectfully dissent from the majority opinion. The trial court did not abuse its


                                              - 12 -
                                                                      Butler CA2020-03-046

discretion.

                                    No Second Cause

       {¶ 36} My colleagues are correct that 1031 Properties indicated it was not pursuing

a second cause at this time. Ante at ¶ 28. However, requesting a second cause would

have entailed the court notifying all parties of a specific date while in court. Normally, the

second cause hearing date would have been set even though an agreement had been

entered into by the parties. By setting a second cause hearing date not only would it have

given notice to the Beardens but also it would have ensured that the agreement was

honored, and if it was not, a hearing would take place. However, here, 1031 Properties

indicated it was not currently asking for a second cause.

       {¶ 37} 1031 Properties never sought a second cause.          Instead, it orchestrated

alternative proceedings to pursue a default judgment with the trial court's magistrate. After

the trial court became aware that it had inadvertently adopted the magistrate's default

judgment, the court vacated that default judgment so that a fair and full hearing could be

held to determine the appropriate damages.

       {¶ 38} When 1031 Properties decided not to ask for a second cause hearing, it

prevented what normally would have happened in an FED case. The court would have sent

out notice of a hearing date for the Beardens to appear. Pursuing an alternate procedure,

1031 Properties side-stepped a notice being sent from the court to the Beardens. Due to

this alternative procedure employed by 1031 Properties, "the trial court did not provide the

Beardens with notice of a hearing regarding 1031 Properties' motion for default judgment

and did not hold such a hearing before entering a default judgment in 1031 Properties'

favor." Ante at ¶ 32. Therefore the record is clear the default judgment herein transpired

as the result of a number of procedural irregularities that the record cannot explain, and

which cannot render the default judgment reasonably justified. Although after-the-fact, the

                                            - 13 -
                                                                                     Butler CA2020-03-046

trial court recognized this and vacated the judgment so that the parties could fully litigate

the matter. Ohio jurisprudence in notions of fundamental fairness would support the trial

court's exercise of discretion.

                                        Sound Use of Discretion

        {¶ 39} I would reiterate that the decision to grant or deny a motion for relief from

judgment lies in the sound discretion of the trial court and will not be reversed on appeal

absent an abuse of discretion. Cox v. Zimmerman, 12th Dist. Clermont No. CA2011-03-

022, 2012-Ohio-226, ¶ 14. An abuse of discretion connotes more than an error of law or

judgment; it implies the trial court acted unreasonably, arbitrarily, or unconscionably

Middletown App., Ltd. v. Singer, 12th Dist. Butler Nos. CA2018-08-165 and CA2018-11-

224, 2019-Ohio-2378, ¶ 12.

        {¶ 40} The "meritorious defense" my colleagues find lacking can be found in the

Beardens' motion to set aside default judgment, which alleges the Beardens had no

opportunity to litigate the issue of damages and would have refuted the damages granted

by the default judgment.            Furthermore, the trial court obviously determined that the

numerous irregularities fell within the gambit of Civ.R. 60(B)(1) thru (5) and that the

Beardens' request to set aside the default judgment was timely. Therefore, in denying

deference to the trial court's discretion, the majority's application of GTE for support is

overly-strict and misguided. As the majority writes; "Civ.R. 60(B) * * * should be liberally

construed." Ante at ¶ 19.           While the magistrate applies GTE contrary to the Beardens'

request for relief, it is important to note the trial court did not adopt the magistrate's decision.

Ante at ¶ 11.1

        {¶ 41} The trial court exercised its discretion to vacate its own judgment, recognizing



1. One could argue that in effect, the majority's decision affirms the trial court's magistrate's decision even
though the trial court never expressly adopted its magistrate's decision.
                                                      - 14 -
                                                                        Butler CA2020-03-046

the need for further proceedings. It is not an abuse of the trial court's discretion where the

trial court knew of the procedural irregularities that had occurred in its court. The trial court

became aware that a second cause hearing was never held, and knew that it had not

provided notice to the Beardens of the default judgment hearing. The trial court's vacation

of its prior judgment was its attempt to rectify the situation and provide both the Beardens

and 1031 Properties their full and fair day in court. The trial court's decision in that regard

was not unreasonable, arbitrary, or unconscionable; quite the contrary.

                               Need for Hearing on Damages

       {¶ 42} Moreover, it is undisputed that Ohio law clearly favors disposition of cases

upon their merits rather than on procedural technicalities. Jones v. Contemporary Image

Labeling, Inc., 12th Dist. Warren No. CA2009-02-017, 2009-Ohio-6178, ¶ 9. Likewise, there

is no dispute that Civil Rule 60(B)(1) "is a remedial rule to be liberally construed." Colley v.

Bazell, 64 Ohio St. 2d 243, 248 (1980).

       {¶ 43} The well-settled jurisprudence is especially significant here where there was

never a hearing on the amount of damages to be awarded. The trial court obviously found

this to be unfair and unjust, and so do I. The magistrate merely had an affidavit alleging

what damages were purportedly owed. However, the magistrate took no evidence, never

issued findings of fact in regard to what damages actually occurred, and did not make any

credibility determination regarding support for the damage allegations. Thus, the trial

court's vacation of the judgment on damages was proper because it would allow the trial

court to hold a hearing on the damages issue, provide the Beardens an opportunity to

defend against the allegations, and allow evidence to support what damages, if any, actually

occurred. This is what the trial court wanted to occur, and taking the necessary steps to

allow for the hearing was within the trial court's broad discretion.



                                              - 15 -
                                                                        Butler CA2020-03-046

                                         Conclusion

       {¶ 44} The trial court did not abuse its discretion when it vacated the default

judgment, which had been premised upon multiple irregularities. The trial court's judgment

prioritizing the need for a hearing on damages was not unwise or unreasonable. The trial

court exercised its discretion so that both parties would have a full and fair hearing resulting

in a just outcome. In the matter sub judice, truncated proceedings do not equate to fair

proceedings. Thus, I respectfully dissent from the majority's decision holding that the trial

court's decision in these matters was unreasonable, arbitrary, and capricious.




                                             - 16 -